EXCHANGE AGREEMENT
 


 
EXCHANGE AGREEMENT, dated as of the __ day of June, 2010, by and between
KINGSTONE COMPANIES, INC., a Delaware corporation (the “Company”), and
__________________________ (the “Holder”).
 
WHEREAS, the Holder is the holder of ____________ (___) fully paid and
nonassessable shares of Series E Preferred Stock of the Company (the “Series E
Shares”).
 
WHEREAS, the Company has offered to issue shares of Common Stock of the Company
(the “Common Shares’) in exchange for the Series E Shares.
 
WHEREAS, the Holder desires to exchange the Series E Shares for the Common
Shares.
 
NOW, THEREFORE, the parties agree as follows:
 
1.  
The Company shall issue to the Holder a certificate representing _____________
(___) Common Shares in exchange for _____________ (___) Series E Shares at an
effective price of one dollar sixty-five cents ($1.65) per share for the Common
Shares.

 
2.  
Simultaneously herewith, the stock certificate representing the Series E Shares
is being returned to the Company for cancellation.

 
3.  
The Holder acknowledges that it has reviewed the Series E Certificate of
Designations and understands the terms of the Series E Shares, including the
following:

 
(a)  
the Series E Shares are mandatorily redeemable by the Company on July 31, 2011;

 
(b)  
the Series E Shares provide for a cash dividend of eleven and one-half percent
(11.5%) of the Original Issue Price (as defined in the Series E Certificate of
Designations); and

 
(c)  
the Series E Shares provide for a conversion price of two dollars ($2.00) per
share, subject to adjustment as provided for therein.

 
4.  
The Holder also acknowledges that the Common Shares being issued to it:

 
(a)  
are not entitled to a preferential dividend (as is the case with the Series E
Shares); and

 
(b)  
are not mandatorily redeemable by the Company (as is the case with the Series E
Shares).

 
5.  
Notwithstanding the exchange provided for herein, the Holder shall be entitled
to receive on July 15, 2010 the dividend payment due pursuant to the Certificate
of Designations of the Series E Shares for the period from April 1, 2010 through
the date hereof.

 
 
 

--------------------------------------------------------------------------------

 
6.  
The Holder represents and warrants that the Common Shares to be acquired
pursuant to the terms hereof are being acquired for its own account, for
investment purposes and not with a view to the  distribution thereof.  The
Holder agrees that it will not sell, assign, transfer, encumber, pledge,
hypothecate, or otherwise dispose of (collectively, “Disposed of” or a
“Disposition”) any of the Common Shares unless (i) a registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), with
respect thereto is in effect and the prospectus included therein meets the
requirements of Section 10 of the Securities Act, or (ii) the Company has
received a written opinion of its counsel that, after an investigation of the
relevant facts, such counsel is of the opinion that such Disposition does not
require registration under the Securities Act.

 
7.  
The Holder understands that the Common Shares are not being registered under the
Securities Act and such shares must be held indefinitely unless they are
subsequently registered thereunder or an exemption from such registration is
available.

 
8.  
The Holder represents and warrants that it has reviewed the Company’s reports
filed with the Securities and Exchange Commission (the “SEC Reports”) and has
been afforded the opportunity to obtain such other information to evaluate the
merits and risks of an investment in the Common Shares.  The Holder acknowledges
that no oral representations have been made or oral information furnished to the
Holder or its advisers in connection with the investment in the Common Shares.

 
9.  
The Holder represents and warrants further that (i) it is either an “accredited
investor,” as such term is defined in Rule 501(a) promulgated by the Securities
and Exchange Commission under the Securities Act, or that it has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the acquisition of Common Shares, (ii) it is
able to bear the economic risk of an investment in the Common Shares, including,
without limitation, the risk of the loss of part or all of its investment and
the inability to sell or transfer the Common Shares for an indefinite period of
time; (iii) it has adequate means of providing for current needs and
contingencies and has no need for liquidity in its investment in the Common
Shares, and (iv) it does not have an overall commitment to investments which are
not readily marketable that is excessive in proportion to its net worth and an
investment in the Common Shares will not cause such overall commitment to become
excessive.  The Holder will execute and deliver to the Company such documents as
the Company may reasonably request in order to confirm the accuracy of the
foregoing.

 
10.  
The Board of Directors or other governing body of the Holder has not adopted any
resolutions relative to the distribution of any of the Common Shares to any of
its securityholders and has no present intention to do so.

 
11.  
The Common Shares may not be Disposed of unless they are registered under the
Securities Act or unless an exemption from such registration is
available.  Accordingly, the following restrictive legend will be placed on any
instrument, certificate or other document evidencing the Common Shares:

 
 
 

--------------------------------------------------------------------------------

 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended.  These shares have been acquired for
investment and not for distribution or resale.  They may not be sold, assigned,
encumbered, pledged, hypothecated or otherwise trans­ferred or disposed of
without an effec­tive registration statement for such shares under the
Securities Act of 1933, as amended, or an opinion of counsel for the Company
that registration is not required under such Act.”
 
12.  
The Holder acknowledges that there are significant risks relating to the
acquisition of the Common Shares, including, without limitation, those risks
described in the SEC Reports.

 
13.  
This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter hereof, and supersedes all prior agreements or
understandings as to such subject matter.

 
14.  
No amendment or modification of this Agreement shall be valid unless made in
writing and signed by the party to be charged therewith.

 
15.  
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

 
16.  
This Agreement shall be construed and interpreted and the rights granted herein
governed in accordance with the laws of New York, without giving effect to
conflict of laws principles.

 
[Remainder of page intentionally left blank.  Signature page follows.]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Exchange Agreement as of the
day first above written.
 


KINGSTONE COMPANIES, INC.


By:__________________________
      Name: Victor Brodsky
      Title: Secretary






HOLDER:
 
 
_____________________________